NUMBER 13-15-00557-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


              IN RE LOVE ENTERPRISES, L.L.C.,
   LOVE PARTNERSHIP INTERESTS, L.P., AND KENNETH A. LOVE


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      Relators, Love Enterprises, L.L.C., Love Partnership Interests, L.P., and Kenneth

A. Love, filed a petition for writ of mandamus and motion for emergency relief in the above

cause on November 24, 2015. Through this original proceeding, relators seek to compel

the trial court to vacate its November 23, 2015 order denying relators’ motion to compel

the depositions of John Spellmann, individually and as executor of the estate of Velma

Spellmann, Gerald Lewis Sheehan Jr., Jane Lynn Sheehan Michaels, and Lorene H.

Koopmann. Through their emergency motion, relators seek to stay litigation and the trial

of this matter that is currently set for December 7, 2015. Real parties in interest John
Spellmann, individually and as executor of the estate of Velma Spellmann, Gerald Lewis

Sheehan Jr., Jane Lynn Sheehan Michaels, Ralph Koopmann, and Karen M. Koenig have

filed a response and objection to relators’ emergency motion for stay.

       The Court, having examined and fully considered the motion for emergency relief

and the response and objection thereto, is of the opinion that the motion should be

granted.   The motion for emergency relief is hereby GRANTED and the trial court

proceedings are ordered STAYED pending further order of this Court, or until the case is

finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                         PER CURIAM

Delivered and filed the
30th day of November, 2015.




                                                   2